Citation Nr: 1234951	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  05-25 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral vascular disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from June 1961 to August 1984. This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to service connection for peripheral vascular disease of the left lower extremity.

When the case was last before the Board in October 2011, the issue currently before the Board was remanded for additional development.


FINDING OF FACT

In correspondence from the Veteran's representative, received on September 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification of the Veteran's desire to withdraw his appeal for the issue of entitlement service connection for peripheral vascular disease of the left lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, the appellant, through his representative in correspondence received by VA on September 14, 2012, has withdrawn this appeal.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


